DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP 08307088 A cited in IDS) in view of Nobuta et al. (US 2013/0163150 A1) in view of Ueda et al. (JP 2003198179 A). It is noted that the disclosures of Fujii are based on a machine translation (cited in IDS) of the reference which is included in this action. It is noted that the disclosures of Ueda et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-5, Fujii et al. disclose a radio wave absorber (electromagnetic wave absorbing sheet) comprising resistive film 1 (electric resistance film), spacer 2 (dielectric layer) and radio wave reflective film 3 (electromagnetic wave shielding layer) in that order (see Abstract, paragraph 0039, and Figure 1). The resistive film 1 can be made of conductive polymers (see paragraph 0041). The spacer is a dielectric layer (see paragraphs 0026 and 0043). The radio wave reflective film 3 can be metal film having surface resistance of 0.5 Ω/sq or less (see paragraphs 0044, 0045, 0046). Further, the wave absorber can be in rolled form, i.e. wave absorber has flexibility (see paragraph 0064).
Fujii do not disclose presently claimed electric resistance film. Fujii et al. do not disclose the dielectric layer as presently claimed. Fujii et al. do not disclose a surface of the electromagnetic-wave absorbing sheet does not crack after being subjected to a flexibility evaluation test the test comprising: placing the sheet on a horizontally arranged aluminum cylindrical rod having a diameter of 6 mm so that the electric resistance film faces upward; and attaching a weight of 300 g to both ends of the sheet and maintaining this state for 30 seconds to pull the both ends of the sheet downward with the center of the sheet being bent.
Nobuta et al. disclose an electroconductive polymer composition comprising electroconductive polymer such as poly(3,4-ethylenedioxythiophene), polyacid such as polystyrene sulfonic acid and polyester sulfonic acid (i.e. water soluble polyester) and binder such as polyvinylidene fluoride (see paragraphs 0032, 0034 and 0043). Further, Nobuta et al. disclose the content of the binder is 10 to 400 parts by mass with respect to 100 parts by mass of the electroconductive polymer (see paragraph 0044). Accordingly, the amount of conductive polymer is 20 to 91 wt% (20 = 100/500 x100 and 91 = 100/110 x 100) based on the total mass of the solid content. The electroconductive polymer composition has a good film property and high electroconductivity (see Abstract).
In light of motivation for using electroconductive polymer composition disclosed by Nobuta et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use electroconductive polymer composition of Nobuta et al. for resistive film of Fujii in order to obtain a good film property and high electroconductivity, and thereby arrive at the claimed invention.
Fujii et al. in view of Nobuta et al. do not disclose the dielectric layer as presently claimed. Fujii et al. in view of Nobuta et al. do not disclose a surface of the electromagnetic-wave absorbing sheet does not crack after being subjected to a flexibility evaluation test the test comprising: placing the sheet on a horizontally arranged aluminum cylindrical rod having a diameter of 6 mm so that the electric resistance film faces upward; and attaching a weight of 300 g to both ends of the sheet and maintaining this state for 30 seconds to pull the both ends of the sheet downward with the center of the sheet being bent.
Ueda et al. disclose an electromagnetic wave absorber comprising a resistor thin film 2, a dielectric layer 3 and an electromagnetic wave reflecting layer 4 (see Abstract and Figure 1). The dielectric layer 3 can be made of silicone rubber which provides excellent workability, a layer with good thickness accuracy and strengthened bonding with the electromagnetic wave reflection layer (see paragraphs 0021 and 0022). The electromagnetic wave reflecting layer 4 (electromagnetic wave shielding layer) can be made of a metal plate or foil (see paragraph 0027), which is identical to that utilized in the Fujii et al. as noted above and the present invention (see paragraphs 0036 and 0075 of published application).
In light of motivation for using dielectric layer made of silicone rubber between resistor thin film and electromagnetic wave shielding layer disclosed by Ueda et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use dielectric layer comprising silicone rubber in Fujii et al. in view of Nobuta et al. in order to provide excellent workability, a layer with good thickness accuracy and strengthened bonding with the electromagnetic wave reflection layer (electromagnetic wave shielding layer), and thereby arrive at the claimed invention.
Accordingly, Fujii in view of Nobuta et al. and Ueda et al. disclose electric resistance film identical to that presently claimed. Therefore, it is obvious or inherent that a surface electric resistance of the electric resistance film of Fujii in view of Nobuta et al. and Ueda et al. is identical to that presently claimed.
Fujii et al. in view of Nobuta et al. and Ueda et al. do not disclose a surface of the electromagnetic-wave absorbing sheet does not crack after being subjected to a flexibility evaluation test the test comprising: placing the sheet on a horizontally arranged aluminum cylindrical rod having a diameter of 6 mm so that the electric resistance film faces upward; and attaching a weight of 300 g to both ends of the sheet and maintaining this state for 30 seconds to pull the both ends of the sheet downward with the center of the sheet being bent. However, given that the electromagnetic-wave absorbing sheet of Fujii et al. in view of Nobuta et al. and Ueda et al. is identical to that presently claimed, it is inherent that a surface of the electromagnetic-wave absorbing sheet does not crack after being subjected to a flexibility evaluation test the test comprising: placing the sheet on a horizontally arranged aluminum cylindrical rod having a diameter of 6 mm so that the electric resistance film faces upward; and attaching a weight of 300 g to both ends of the sheet and maintaining this state for 30 seconds to pull the both ends of the sheet downward with the center of the sheet being bent.

Regarding claim 6, Fujii disclose the radio wave reflective film 3 can be metal film having surface resistance of 0.5 Ω/sq or less (see paragraphs 0044, 0045, 0046). Further, the metal film is similar to that utilized in present invention (see paragraphs 0036 and 0075 of published application). Therefore, it is obvious or inherent that the surface electric resistance of the radio wave reflective film 3 of Fujii is identical to that presently claimed.

Regarding claim 7, Fujii et al. disclose the thickness of spacer (dielectric layer) is 1/4 the wavelength of incident electromagnetic wave (see paragraph 0043) similar to that utilized in present invention (see paragraph 0033 of published application). Therefore, it is obvious or inherent that the spacer of Fujii can absorb electromagnetic waves in a high frequency band equal to or higher than a millimeter wave band.

Regarding claim 8, Fujii disclose an adhesive layer 19 on back side radio-wave reflection film 14 (electromagnetic wave shielding layer) (see claim 13, Figure 7).

Regarding claim 9, Fujii disclose wave absorber comprises a protective layer 9 for a resistance film 1 (electric resistance film) (see claim 10 and Figure 4).

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that the electroconductive polymer compositions of Examples 1-12 of Nobuta et al. US ‘150 each have a content of the conductive organic polymer of about 75% based on the total mass of the solid content (A/(A + B)) as shown in Table 1 below, in otherwords, none of them satisfy the content of the conductive organic polymer of “0 mass % or more and 35 mass % or less based on the total mass of the solid content” as is recited in independent claim 1 of the present invention.
However, Nobuta et al. disclose the content of the binder is 10 to 400 parts by mass with respect to 100 parts by mass of the electroconductive polymer (see paragraph 0044). Accordingly, the amount of conductive polymer is 20 to 91 wt% (20 = 100/500 x100 and 91 = 100/110 x 100) based on the total mass of the solid content. The amount of conductive polymer overlaps with that presently claimed. Further, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that there is no motivation to combine Fujii with Nobuta et al. given that the electroconductive polymer material of Nobuta et al.is used as a transparent electrode.
 However, while an electrode is one end use of the electroconductive polymer material, Nobuta et al. is not limited to this end use. Nobuta et al. broadly discloses electroconductive polymer material which has good film forming property and high electroconductivity. Given that Fujii discloses that the resistive film 1 can be made of conductive polymers and given that Nobuta et al. discloses electroconductive polymer composition with proper motivation, it is the examiner’s position that the combination of Fujii with Nobuta et al. is proper.

In light of amendments, 112(a) rejection is withdrawn.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787